Case 1:19-cv-21996-MGC Document 92 Entered on FLSD Docket 05/05/2020 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA




   SLAM DUNK I, LLC, on behalf of itself
   and all others similarly situated,

          Plaintiff,                                   Case: 1:19-cv-21996-MGC

          v.

   CONNECTICUT   GENERAL                    LIFE
   INSURANCE COMPANY,

          Defendant.



      BRIEF OF DEFENDANT CONNECTICUT GENERAL LIFE INSURANCE
    COMPANY IN OPPOSITION TO SLAM DUNK I, LLC’S MOTION TO STRIKE

         Slam Dunk’s procedurally improper motion should be denied. Slam Dunk already
  tried, in its opposition to Connecticut General’s motion to dismiss, to shield this Court from
  the cost of insurance rate tables that set forth the very rates that Slam Dunk’s amended
  complaint challenges. Now, in an attempt to bolster those arguments, Slam Dunk has filed a
  purported Rule 12(f) motion to strike the rate table exhibits submitted with Connecticut
  General’s motion to dismiss.
         Slam Dunk’s motion fails right out of the gate. Federal Rule of Civil Procedure 12(f)
  has no application here. The rule provides only for motions to strike material in pleadings—
  not material contained in or submitted with any other filing, including motions. The proper
  place for Slam Dunk’s challenge to the rate tables is in the briefing of the motion itself, which
  of course Slam Dunk already availed itself of in its opposition to Connecticut General’s
  motion to dismiss. This Court need go no further; Slam Dunk’s motion should be denied for
  that reason alone.
         The motion also should be denied because its argument—that the Court should not
  review the rate tables—is wrong. For all the reasons explained in Connecticut General’s
  Reply Brief [ECF No. 86], the Court can and should consider the policy rate tables here.
Case 1:19-cv-21996-MGC Document 92 Entered on FLSD Docket 05/05/2020 Page 2 of 6



  Indeed, were the Court not to do so, it would endorse Slam Dunk’s attempt to plead claims
  based on the rates contained in the rate tables, but simultaneously to avoid the dismissal
  warranted by those documents that contain, establish, and provide the context for those rates,
  simply by failing to attach the tables to its complaint. The law forecloses any such strategy.


                                          ARGUMENT
  1. Slam Dunk’s Motion to Strike Is Procedurally Improper.
         Federal Rule of Civil Procedure 12(f) plainly has no application here. As the text of
  the rule makes clear, it is limited to striking material from a “pleading.” Neither a motion,
  nor a brief or exhibit supporting a motion, is a pleading. Lest there is any doubt, Rule 7(a) is
  clear, distinguishing between pleadings and motions and stating that the only “pleadings”
  allowed by the Federal Rules are “(1) a complaint; (2) an answer to a complaint; (3) an answer
  to a counterclaim designated as a counterclaim; (4) an answer to a crossclaim; (5) a third-
  party complaint; (6) an answer to a third-party complaint; and (7) if the court orders one, a
  reply to an answer.” Fed. R. Civ. P. 7(a). For this reason, courts regularly deny attempts by
  parties under Rule 12(f) to strike material from a motion to dismiss. “Dispositive motions are
  not ‘pleadings’ within the definition of Rule 7(a).” Jallali v. Am. Osteopathic Ass’n, 2011 WL
  2039532, at *1 (S.D. Fla. May 25, 2011) (denying motion to strike language from motion to
  dismiss). Courts likewise routinely hold that exhibits submitted in support of a motion to
  dismiss are not pleadings and cannot be stricken under Rule 12(f). See, e.g., Robb v. Rahi Real
  Estate Holdings LLC, 2011 WL 2149941, at *2 (S.D. Fla. May 23, 2011) (denying Rule 12(f)
  motion to strike document attached to reply in support of motion to dismiss because
  “[e]xhibits attached to dispositive motions are not pleadings within the definition of Rule
  7(a)”); Whitney Info. Network, Inc. v. Weiss, 2008 WL 11334989, at *2 (M.D. Fla. Apr. 14, 2008)
  (exhibits attached to motion to dismiss are not pleadings and thus “the remedy provided in
  Rule 12(f) is not available”).
         There is a good reason why Rule 12(f) has no application in these circumstances.
  Arguments made in, and materials submitted in support of, motions are answerable in
  submissions opposing the motion. “It is improper and a needless waste of judicial resources
  to attempt to circumvent the Court’s restrictions on the method and manner of responding to
  pending motions by filing motions to strike.” Whitney Info. Network, 2008 WL 11334989, at
                                               2
Case 1:19-cv-21996-MGC Document 92 Entered on FLSD Docket 05/05/2020 Page 3 of 6



  *2. Yet that is precisely what Slam Dunk seeks here. Its procedurally improper Rule 12(f)
  motion to strike should accordingly be denied.1


  2. The Policy Rate Tables Are Properly Considered on the Motion to Dismiss.
          Even if the Federal Rules provided Slam Dunk a procedure for moving to strike
  material submitted with a motion to dismiss (the rules do not), Slam Dunk’s arguments for
  striking the rate tables are wrong too. Connecticut General already addressed this issue at
  length in its Reply Brief in support of the motion to dismiss (see ECF No. 86, at 3-6), and
  therefore will not detain the Court long on the same issue again.
          The reasons why the Court can and should consider the policy rate tables are
  straightforward.     Slam Dunk challenges Connecticut General’s charging of specifically
  identified cost of insurance (“COI”) rates. See Am. Compl. ¶¶ 35-36. Those specific rates are
  thus indispensable to Slam Dunk’s claims. Yet, simultaneously, Slam Dunk purposely omits
  from its amended complaint any further details about those rates or the context in which they
  are charged—i.e., the amended complaint omits to mention that the challenged COI rates
  correspond to an insured’s attained age. And, while Slam Dunk acknowledges that the
  obligation to pay COI rates arises from the parties’ contracts, the amended complaint omits
  any allegation regarding the documents setting forth the challenged contractual rates. It does
  so notwithstanding that the policies describe the policyholder’s contractual obligation to pay
  COI rates with reference to the rate tables themselves. That is, the policies describe the COI
  rates to be charged as rates that are “based on the Insured’s Attained Age and the Insured’s
  Coverage Amount.” Am. Compl. Ex. A, at 17. That is exactly what the rate tables are—




  1
          Even if Rule 12(f) did allow for a motion to strike arguments made in or materials submitted
  with motions to dismiss, Slam Dunk’s motion—filed weeks after briefing on Connecticut General’s
  motion to dismiss concluded—would also be far out of time. Rule 12(f) permits a party to move to
  strike material from a pleading only “before responding to the pleading or, if a response is not allowed,
  within 21 days after being served with the pleading.” Fed. R. Civ. P. 12(f) (emphasis added). Here,
  Connecticut General submitted the rate tables at issue with its motion to dismiss, filed February 13,
  2020. Slam Dunk responded to that motion on March 12, 2020, arguing extensively against the
  Court’s consideration of those rate tables. See Pl. Slam Dunk I, LLC’s Opp. to Mot. to Dismiss [ECF
  No. 76], at 2, 5-8. Having already responded, the time to file any Rule 12(f) motion to strike the rate
  tables submitted with Connecticut General’s motion to dismiss expired.
                                                     3
Case 1:19-cv-21996-MGC Document 92 Entered on FLSD Docket 05/05/2020 Page 4 of 6



  tables for each policy containing a list of the COI rates corresponding to the insured’s attained
  ages and coverage amounts.
         In this context, it is entirely appropriate for the Court to consider the policy rate tables.
  The case law cited in Connecticut General’s reply brief amply supports that proposition. See
  Reply Brief, at 3-5. The rate tables contain, establish, and provide the context for the charging
  of the very COI rates that the amended complaint specifically attacks. See Mot. to Dismiss
  [ECF No. 72], at 9-11 . Slam Dunk cannot, on one hand, rely on the COI rates contained in
  those tables to plead its claims yet, on the other hand, say that the Court cannot consider the
  rate tables. Indeed, as courts have remarked, a contrary rule would mean that “a plaintiff
  with a deficient claim could survive a motion to dismiss simply by not attaching a dispositive
  document upon which the plaintiff relied.” GFF Corp. v. Associated Wholesale Grocers, Inc., 130
  F.3d 1381, 1385 (10th Cir. 1997). Courts routinely reject such gamesmanship, and this Court
  should do the same.


  3. Slam Dunk’s Motion Itself Lays Bare Why the Complaint Should Be Dismissed.
         While Slam Dunk fights strenuously to prevent the Court from seeing the policy rate
  tables, Slam Dunk notably does not dispute that the COI rate “increases” it challenges are
  simply Connecticut General’s application each year of the rate associated with the insured’s
  attained age. Equally notably, there is not a single allegation anywhere in the amended
  complaint that Connecticut General—either in the last five years or the entire time Slam Dunk
  has owned the policies—ever changed the rates associated with each attained age under each
  policy. The amended complaint, accordingly, is based on the theory that Connecticut
  General unlawfully increases COI rates whenever it applies existing (i.e., unchanged) rates
  according to each attained age. The policies—the contracts that Slam Dunk asserts were
  breached—however, squarely foreclose any such theory. The policies twice state that COI
  rates will be charged according to the insured’s attained age. See Reply Brief, at 7 (citing and
  quoting policy provisions). And to the extent Slam Dunk now tries to suggest (in its motion
  to strike, at p.3) that even such rate applications by attained age might breach the contract
  because they are purportedly contrary to improving mortality expectations, there is no
  allegation whatsoever in the amended complaint to support that assertion. That is, Slam
  Dunk of course never alleges that life expectancy improves with age. To the contrary, the
                                              4
Case 1:19-cv-21996-MGC Document 92 Entered on FLSD Docket 05/05/2020 Page 5 of 6



  complaint alleges precisely the opposite. See Am. Compl. ¶ 33 (alleging that “the Insured’s
  Attained Age” is “tied directly to expectations of future mortality experience”).


                                        CONCLUSION
         For the foregoing reasons, Slam Dunk’s Motion to Strike should be denied.


  Dated: May 5, 2020                         Respectfully submitted,

                                             By: s/Shari Gerson
                                             Shari Gerson (Florida Bar No: 17035)
                                             GRAY ROBINSON, P.A.
                                             401 East Las Olas Boulevard, Suite 1000
                                             Fort Lauderdale, FL 33301
                                             Tel: (954) 761-8111
                                             Email: shari.gerson@gray-robinson.com

                                             Noah A. Levine (pro hac vice)
                                             David E. Rudin (pro hac vice)
                                             WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                             7 World Trade Center
                                             250 Greenwich Street
                                             New York, NY 10007
                                             Tel: (212) 230-8860
                                             Email: noah.levine@wilmerhale.com
                                                     david.rudin@wilmerhale.com

                                             Felicia H. Ellsworth (pro hac vice)
                                             WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                             60 State Street
                                             Boston, Massachusetts 02109
                                             Tel: (617) 526-6000
                                             Email: felicia.ellsworth@wilmerhale.com

                                             Attorneys for Defendant Connecticut General Life
                                             Insurance Company




                                                5
Case 1:19-cv-21996-MGC Document 92 Entered on FLSD Docket 05/05/2020 Page 6 of 6



                                CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on May 5, 2020 foregoing was filed with the Clerk of the
  Court using CM/ECF. I further certify that a true and correct copy of the foregoing is being
  served on the following via transmission of Notices of Electronic Filing generated by
  CM/ECF:
   Edward M. Mullins, Esq.                     Douglas Rawles Esq. (pro hac vice)
   R. Hugh Lumpkin, Esq.                       Ashley Jordan, Esq.
   Matthew B. Weaver, Esq.                     Katherine J. Ellena, Esq. (pro hac vice)
   Christina D. Olivos, Esq.                   REED SMITH LLP
   REED SMITH LLP                              355 South Grand Avenue, 28th Floor
   1001 Brickell Bay Drive, Suite 900          Los Angeles CA 90071
   Miami, FL 33131                             Tel: 213-457-8000, Fax: 213-457-8080
   Tel: 786-747-0200, Fax: 786-747-0299        rgiller@reedsmith.com
   hlumpkin@reedsmith.com                      drawlers@reedsmith.com
   nweaver@reedsmith.com                       ajordan@reedsmith.com
   colivos@reedsmith.com                       kellena@reedsmtih.com
   Counsel for Plaintiff                       Counsel for Plaintiff
   Benjamin J. Widlanski, Esq.                 Markenzy Lapointe, Esq.
   Harley S. Tropin, Esq.                      PILLSBURY WINTHROP SHAW
   Dwayne A. Robinson, Esq.                    PITTMAN LLP.
   Robert J. Neary, Esq.                       600 Brickell Avenue, Suite 3100
   KOZYAK TROPIN & THROCKMORTON LLP Miami, FL 33131
   2525 Ponce de Leon Blvd., 9th Floor         Tel: 786-913-4900
   Miami, Florida 33134                        markenzy.lapointe@pillsburylaw.com
   Tel: 305-372-1800, Fax: 305-372-3508
   bwidlanski@kttlaw.com                       Richard C. Giller (pending pro hac vice)
   hst@kttlaw.com                              PILLSBURY WINTHROP SHAW
   drobinson@kttlaw.com                        PITTMAN LLP.
   rn@kttlaw.com                               725 South Figueroa Street, Suite 2800
   Co-Counsel for Plaintiff and proposed Class Los Angeles, CA 90017-5406
                                               Tel: 213-488-3624
                                               richard.giller@pillsburylaw.com
                                               Counsel for Plaintiff

                                                   s/ Shari Gerson
                                                   SHARI GERSON, FL Bar No. 17035
                                                   Gray Robinson, P.A.
                                                   401 East Las Olas Boulevard, Suite 1000
                                                   Fort Lauderdale, Florida 33301
                                                   Telephone: 954-761-8111
                                                   Email: shari.gerson@gray-robinson.com
  /827506/195#40764137 v1                          Attorneys for Defendant Connecticut General
                                                   Life Insurance Company

                                               6
